Citation Nr: 0211362	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for bilateral urethral stricture 
disease.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for end stage renal disease.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for erectile dysfunction.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Anthony J. Laspada, P.A.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from August 1974 to August 
1976. 

A video hearing was scheduled in April 2002.  However, in 
March 2002, the veteran requested postponement due to medical 
reasons.  He also indicated that he wanted to reschedule a 
hearing.  A video hearing was rescheduled on May 21, 2002.  
In a letter dated May 14, 2002, the veteran's representative 
added clarification and requested a personal hearing before a 
member of the Board at the RO.  The undersigned Board member 
granted this motion in August 2002.

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO. 38 C.F.R. 20.704 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Robert P. Regan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




